Case 3:19-cv-00230-DP.]-FKB Document 1 Filed 04/03/19 Page 1 of 12

UNITED STATES COURT FOR THE 5TH CIRCUIT lN THE SOUTHERN DISTR|CT op
MlSSISSlPPl.

s‘cftTr-H'Ert~ioisiri `_',"_".`.‘:`Ls .- `

Zorri N. Rush F i L film n di

. i

V. \ APR- 3 2919 il

qqc' iJ,L,'. JOH\.,TM

t\_| _F_
~.` :4-- _ ____

ClVlL COMPLA|NT 3 lC{__U/_ ;)`?O__JFJ“ F’KB

 
 

Microsoft Corporation

l.PARTlES TO COMPLA|NT

A.PLA|NTiFF- Zorri N. Rush
6912 Mount Vernon Rd
Eupora, MS 39744
6627531249

zorrirush@hotmai|.com

B.DEFENDANT-Microsoft Corporation
Office of Legal Compliance
One Microsoft Way
Redmond, WA 98052
(425) 704-3638 Ext -2262110
buscond@microsoft.com

JUB|SQ|CI|ON
The plaintiff is a businessman from the Northern District of Mississippi currently involved in

litigation with a number of defendants that began with case number 1:18-cv-00172-SA-RP Rush
v. Berryhil| filed 09/12/2018. ln this case the defendantsl Microsoft Corporation is listed as the
the plaintiff defendant and the public address is listed as The Oflice of Lega| Comp|iance at One
N|icrosoft Way Redmond, WA 98052 which establishes jurisdiction through diversity of
citizenship

The case number 1:18-cv-00172-SA-RP Rush v. Berryhil| filed 09/12/2018 was allowed to move
forward after Magistrate Judge Roy Percy granted an order to proceed in forma pauper and
denying a motion for pro/bono conservatorship on 10129/18. The plaintiff questioned the
experience in the northern district and filed a judicial misconduct complaint related to that case
after learning the court excluded federal rules of civil procedure that would have allowed for a
speedy resolution to the case based on evidence.

tn the best interest ofjustice and fairness the plaintiff requested all cases filed in the Northern
District be transferred to the Southern District to prevent the appearance of bias and favor

10f9

Case 3:19-cv-OO230-DP.]-FKB Document 1 Filed 04/03/19 Page 2 of 12

during the misconduct review. The suit filed against the Chief Judge in the Northern District has
the potential to cause the appearance of bias and this point has not been addressed.

ln a move that appears to be in retaliation against the ER|SA Whistleb|ower Report filed against
the Northern District, the judge violated federal law by placing a stay on all cases, and
re-assigning the cases to herself as judge in the Northern District. The Chief Judge’s action in
joining and staying all cases grants this court authority to assume jurisdiction in this matter.

28 USC Judiciary And Judicial Procedure

PART lV: JUR|SD|CT|ON AND VENUE

Ch. 85: DlSTR|CT COURTS; JUR|SD|CT|ON

1359: Partles collusively joined or made

A district court shall not have jurisdiction of a civil action in which any party, by
assignment or otherwise, has been improperly or collusively made or joined to invoke the
jurisdiction of such court. 4

Therefore, the plaintiff petition the court to amend the previous motion in accordance with the
order from the court. ln accordance with federal |aw, the court is asked to review the facts of
this case to consider the matter for arbitration.

USC 9 Arbltration

Ch. 1: GENERAL PROVISIONS

§6. Applicatlon heard as motion

Any application to the court hereunder shall be made and heard in the manner provided
by law for the making and hearing of motions, except as othenivise herein expressly
provided.

Plaintiff would also like to refer the court to his filing on 10/17/2018 in CASE #:
1:18-cv-00172-SA-RP that was granted by a colleague of the court in an order filed 10/29/2018
in that same case. That same case was also questionab|y assigned the same magistrate judge
for an additional 18 cases in which l\/lagistrate Judge Roy Percy refused to acknowledge the
pauper application information in that case.

The same information is currently true and sworn to in this affidavit The plaintiff reads the
complaints from the bench regarding the application to proceed in forma pauper, but fails to
identify the cause for not granting the order to proceed in the other cases as three case are
currently underway with the same plaintiff and the same afHdavit.

These cases include
1:18-cv-QOi72-SA-RP Rush v. Berryhill filed 09/12/18

4 3:18-cv-00854-HTW-LRA Rush v. Open Arms Healthcare filed 12/10/18
Center j

20f9

Case 3:19-cv-OO230-DP.]-FKB Document 1 Filed 04/03/19 Page 3 of 12

3:18-cv-00855-HTW-LR Rush v. South Mississippi Rural Health filed 12/10/18

A lnitiative
lt is unclear what information found in these cases is not available in any of the other cases and
the court is asked to refer to these cases rather than create redundancy and additional
expenses for litigation. However, part of the judicial misconduct complaint relates to the
plaintiffs first experience in litigation which was met with denial for legal assistance due to
disabilities and baseless accusations of frivolous filings that have stalled the proceeding
unnecessarily

'

CAUSE OF ACT|ON

Plaintiff’s failure to disclose relevant medical and work history stored in files using the defense
email and cloud services caused the plaintiff to be considered non-compliant with the lntema|
Revenue Code which requires adherence to special procedures for maintenance and
transference of records under summons in federal disability cases that involve presumptive
eligibility and ER|SA.

26 |NTERNAL REVENUE CODE

USC Ch. 78: DlSCOVERY OF LlAB|LlTY AND ENFORCEMENT OF TITLE

7609. Special procedures for third-party summonses

(b) Right to intervene; right to proceeding to quash

(1) intervention

Notwithstanding any other law or rule of law, any person who is entitled to notice of a
summons under subsection (a) shall have the n`ght to intervene in any proceeding with
respect to the enforcement of such summons under section 7604

P|aintiff has used the defense for email communication since the late 90’s without complaint or
grievance. ln 2005 the email account used by the plaintiff was chosen for all business
communication and compartmentalizing with features from the defense that made the plaintiff
comfortable with the use of the decades old service to store items relevant to a summons where
those items were requested.

ln 2014, plaintiff noticed several communications needed for upcoming litigation were
unavailable on a new intemet platform supplied by the defense. The new platform made
changes to material related to intellectual property and other trade materials related to plaintiff
business and plaintiff contacted the defense immediately Nothing was done

The email service product from the defense was the plaintiff choice for facilitating and managing
communications and other digital services related to those disclosuresl These included
employment contracts, intellectual property, and health records. After learning from the defense,
emails and cloud documents created and stored prior to 2010 were deleted without consent,
plaintiff requested a resolution in compliance with federal statutes immediately.

30f9

Case 3:19-cv-OO230-DP.]-FKB Document 1 Filed 04/03/19 Page 4 of 12

47 USC TELECOMMUN|CAT|ONS
CHAPTER 9 lNTERCEPTlON OF DlGlTAL AND OTHER COMMUN|CAT|ONS
SUBCHAPTER l: lNTERCEPTlON OF DlGlTAL AND OTHER COMMUN|CAT|ONS

§1002. Assistance capability requirements

(a) Capability requirements .

A telecommunications carrier shall ensure that its equipment, facilities, or services that
provide a customer or subscriber with the ability to originate, terminate, or direct
communications are capable of-

(4) facilitating authorized communications interceptions and access to call-identifying
information unobtrusively_ and with a minimum of interference with any subscriber‘s
telecommunications service and in a manner that protects-

(A) the privacy and security of communications and call-identifying information not
authorized to be intercepted

The plaintiff has been and is currently a faithful consumer of the products the defense offers
since 1996. The plaintiff has used the services for school, community service, work, and
personal projects with no complaints. lntemet storage provided was always sufficient and the
plaintiff rarely purchased additional storage for these files. The plaintiff contacted the defense
about the deletions expecting a simple resolution. However,the defense then tried to sale the
plaintiff access to the deleted items through the new platform, violating another federal statute.

15 USC COMMERCE AND TRADE
Ch. 110: ONLlNE SHOPPER PROTECT|ON ,
§8402. Prohibitions against certain unfair and deceptive lntemet sales practices

(a) Requirements for certain lntemet-based sales

lt shall be unlawful for any post-transaction third party seller to charge or attempt to
charge any consumer's credit card, debit card, bank account, or other nnancial account
for any good or service sold in a transaction effected on the |ntemet, unless-

(1) before obtaining the consumer's billing information, the post-transaction third party
seller has clearly and conspicuously disclosed to the consumer all material terms of the
transaction, including-

(C) the cost of such goods or services; and

(2) the post-transaction third party seller has received the express informed consent for
the charge from the consumer whose credit card, debit card, bank account, or other
financial account will be charged by-

(A) obtaining from the consumer-

(i) the full account number of the account to be charged; and

(ii) the consumers name and address and a means to contact the consumer; and

(B) requiring the consumer to perform an additional affirmative action, such as clicking
on a confirmation button or checking a box that indicates the consumer's consent to be
charged the amount disclose

|

4of9

Case 3:19-cv-OO230-DP.]-FKB ' Document 1 Filed 04/03/19 Page 5 of 12

The defense efforts to change the platform from Microsoft hotmail to Microsoft outlook were
provided in a notification through emails that have also now been deleted by the Microsoft
system. The notilications did warned of the potential to lose data. The clause “al| material
terms of the transaction, including-(C) the cost of such goods or services” requires the provider
to disclose the possibility of charges for recovery of items `deleted without consent of the
subscriber. Since the data can never be deleted from the intemet, defense efforts to sale
access to the data again exhibited a violation of federal law.

15 USC COMMERCE AND TRADE
Ch. 87: TELEMARKETING AND CONSUMER FRAUD AND ABUSE PREVENT|ON

§6102. Telemarketing rules

(a) ln general

(1) The Commission shall prescribe rules prohibiting deceptive telemarketing acts or
practices and other abusive telemarketing acts or practices

Notes associated with the above mentioned statute include an lntemet website as a means of
dissemination, which encompasses the activity on behalf of the defense. Without disclosing the
potential for deletionsl the defense infringed upon the rights of the plaintiffs access to the
sensitive information in those deleted files. The act of trying to sale the files back to the plaintiff
is not only deceptive but unethical.

Befo_re litigation began on case # 1:18-cv-00172-SA-RP, Rush v. Social Security Administration
filed 09/12/18 piaintiff contacted the defense regarding initiating arbitration -onretrieving the now
unattainable information from the defense. The plaintiff has lost access to material related to
upcoming trials involving |RS defaults and ER|SA claims and the defense refused a reasonable
accommodation in plaintiffs attempt to resolve by refusing to communicate using email as
requested by the plaintiff.

42 USC PUBL|C HEALTH AND WELFARE
§12182. Prohibition of discrimination by public accommodations

(a) General rule

No individual shall be discriminated against on'the basis of disability in the full and'equal
enjoyment of the goods, servicesl facilities, privileges, advantages, or accommodations
of any place of public accommodation by any person who owns, leases (or leases to), or
operates a'place of public accommodation.

(b) Constructlon
(1) General prohibition

(A) Activities

5 of'9~

Case 3:19-cv-OO230-DP.]-FKB Document 1 Filed 04/03/19 Page 6 of 12

(i) Denial of participation

lt shall be discriminatory to subject an individuai or ciass of individuals on the basis of a
disability or disabilities of such individual or classl directly, or through contractual,
licensing, or other arrangements to a denial of the opportunity of the individual or class
to participate in or benefit from the goods, services, facilities, privileges, advantages, or
accommodations of an entity.

(B) integrated settings .

Goods, services, facilities, privileges, advantages, and accommodations shall be
afforded to an individual with a disability in the most integrated setting appropriate to the
needs of the individual.

Although lntemet service construction has yet to be listed as a public accomodation or a private
entity considered to be a pubiic accomodation, the activity created through commerce is
undeniable and most certainly expected to affect the disabled population like the plaintiff. A|so
operations on the lntemet should not exempt any private entity from compliance with these rules
and regulations in place to ensure the disabled are treated fair..

42 USC PUBLlC HEALTH AND WELFARE

CHAPTER 12€'EQUAL OPFGRTUN!W FOR'!ND!V!DUALS Wi'l'l-i DlSABlL|TlES
SUBCHAPTER lll: PUBLlC ACCOMMODAT|ONS AND SERV|CES OPERATED BY
PRIVATE ENT|TlES

§1 2181 : Definitioris

(7) Public accommodation

The following private entities are considered public accommodations for purposes of this
subchapter, if the operations of such entities affect commerce-

(A) an inn, hotel, mote|, or other place of lodging, except for an establishment located
within a building that contains not more than five rooms for rent or hire and that is
actually occupied by the proprietor of such establishment as the residence of such
proprietor; `

(B) a restaurant, bar, or other establishment serving food or drink;

(C) a motion picture house, theater, concert ha||, stadium, or other place of exhibition `or
entertainment

(D) an auditorium, convention center, lecture hall, or other place of public gathering;

(E) a bakery, grocery store, clothing store, hardware store, shopping center, or other
saies or repeat establishment;

(F) a |aundromat, dry-cleaner, bank, barber shop, beauty shop, travel service, shoe
repair service, funeral parlor, gas station, office of an accountant or lawyer, pharmacy,
insurance office, professional office of a health care provider, hospita|, or other service
establishment;

(G) a tennina!. depot or other station used for specified public transportation;

(H) a museum, library, gallery, or other place of public display or collection;

(l) a park, zoo, amusement park, or other place of recreation;

(J) a nursery, elementary, secondary, undergraduate, or postgraduate private school, or
other place of education;

(K) a day care center, senior citizen center, homeless shelter, food bank, adoption
agency, or other social service center establishment; and

60f9

Case 3:19-cv-OO230-DP.]-FKB Document 1 Filed 04/03/19 Page 7 of 12

(L) a gymnasium, health spa, bowling alley, golf course, or other place of exercise or
recreation '

REL EF

When the defense refused to use email to communicate the plaintiff decided to allow the courts
to enforce the action of recovery of the deleted items. The information needed to satisfy debts
to the United States could be accessed through civif penafties without imposing additionat
barriers on a consumer suffering from disabilities(in this case an need for written electronic
communication due to mental health challenges that cause the plaintiff confusion and
frustrations associated with problem solving. Having the information in written form, to access
when plaintiff is most capable, is important for clarity in legal proceedings and personal
management and storage of the infomiation.

Vio|ations of Title 15 like the telemarketing rules and online shopper protections charged against
the defendants are to be reported to the Bureau of Consumer Financial Protections whom
Congress gave the power construct a relief system to the Bureau to address potential violations.
However, customers have also been granted the right to access the courts for damages

12 USC BANKS AND BANK|NG

CHAPTER 53-WALL STREET REFORM AND CONSUMER PROTECT|ON
SUBCHAPTER V-BUREAU OF CONSUMER FlNANClAL PROTECTION

Part E-Enforcement Powers

§5565. Relief available

(a) Admlnistratlve proceedings or court actions

(1) Jurisdiction

The court in an action or adjudication proceeding brought under Federal consumer
financial law. shall have jurisdiction to grant any appropriate legal or equitable relief with
respect to a violation of Federal consumer financial law, including a violation of a rule or
order prescribed under a Federal consumer financial law.

(2) Relief

Relief under this section may include, without limitation-

(B) refund of moneys or return of real property;

(E) payment of damages or other monetary retief,

(G) limits on the activities or functions of the person; and

(H) civil money penalties, as set forth more fully in subsection (c).

(c) Civll money penalty in court and administrative actions

(1) ln general

Any person that violates, through any act or omission, any provision of Federal
consumer financial law shall forfeit and pay a civil penalty pursuant to this subsection.
(2) Penalty amounts

(A) First tier

For any violation of a law, rule, or final order or condition imposed in writing by the
Bureau, a civil penalty may not exceed $5,000 for each day during which such violation
or failure to pay continues.

(B) Second tier

70f9

Case 3:19-cv-OO230-DP.]-FKB Document 1 Filed 04/03/19 Page 8 of 12

Notwithstanding paragraph (A), for any person that recklessly engages in a violation of a
Federal consumer nnancial la‘ , a civil penaity may not exceed 325,000 for each day
during which such violation continues.

(C) Third tier

Notwithstanding subparagraphs (A) and (B), for any person that knowingly violates a
Federal consumer financial law, a civil penalty may not exceed $1,000,000 for each day
during which such violation continues

(3) Mitigating factors

ln determining the amount of any penalty assessed under paragraph (2), the Bureau or
the court shall take into account the appropriateness of the penalty with respect to-

(A) the size of financial resources and good faith of the person charged;

(B) the.gravity of the violation or failure to pay;

(C) the severity of the risks to or losses of the consumer, which may take into account
the number of products or services sold or provided ;

(D) the history of previous violations; and

(E) such other matters as justice may require.

This area of law does not address the need of the plaintiff to satisfy debts to the United States
that require access to the deieted items in the possession of the defense in these cases
congress allows the courts to use discretion in determining equitable relief and additional
damages from non-compliance.

28 USC JUD|C|ARY AND JUD|C|AL PROCEDURE
PAR'§’ Vt: PART&CULAR PRO€EED{NGS
Ch. 163: FlNES, PENALT|ES AND FORFE|TURES

§2461. Mode of recovery

(a) Whenever a civil fine, penalty or pecuniary forfeiture is prescribed for the violation of
an Act of Congress without specifying the mode of recovery or enforcement thereof it
may be recovered in a civil action.

ln this case, the plaintiff will not be able to accurately assess the debt to the united States and
therefore requests the court reserve any judgement related to damages associated with these
violations untii the defense has become compliant with the previousiy mentioned
telecommunication violations and violations against consumers consumer laws..

28 USC JUD|C|ARY AND JUD|C|AL PROCEDURE

PART Vl: PART|CULAR PROCEED|NGS

Ch. 151: DECLARATORY JUDGN|EN'¥'S

§2201. Creation of remedy

(a) ln a case of actual controversy within its jurisdiction, except with respect to Federal
taxes other than actions brought under section 7428 of the lntemal Revenue Code of
1986, a proceeding under section 505 or 1146 of title 11, or in any civil action involving
an antidumping or countervailing duty proceeding regarding a class or kind of
merchandise of a free trade area country (as defined in section 516A(f)(10) of the Tariff
Act of 1930), as determined by the administering authority, any court of the United

80f9

Case 3:19-cv-OO230-DP.]-FKB Document 1 Filed 04/03/19 Page 9 of 12

States, upon the filing of an appropriate pleading, may declare the rights and other legal
relations of any interested party seeking such declaration, whether or not further relief is
or could be sought. Any such declaration shall have the force and effect of a final
judgment or decree and shall be reviewable as such.

§2202. Further relief

Further necessary or proper relief based on a declaratory judgment or decree may be
granted. after reasonable notice and hearing, against any adverse party whose rights
have been determined by such judgment.

Although the defense will be proven to have violated consumer protection in this case, the
plaintiff was most offended by his inability to resolve the issue using email communication. The
plaintiff also ask the court reserve judgement on damages or penalties associated with the
violation until the severity of impact can be determined and the court can determine the best
course of action to encourage arbitration or any means the courts deems necessary in
compliance with Tit|e,42.

42 USC PUBL|C HEALTH AND WELFARE

Ch. 1263 EQUAL OPPORTi'UNiTY FOR lNDNlDUALS Wl'_l'H_ Q_I§A§lLlIl_§S
SUBCHAPTER lV: MlSCELLANEDUS PROV|S|ONS

12212: Alternative means of dispute resolution

Where appropriate and to the extent authorized by law, the use of alternative means of
dispute resolution, including settlement negotiations, conciliation, facilitation, mediation,
fact-finding. minitn`als. and arbitration, is encouraged to resolve disputes arising under
this chapter.

ln order to satisfy his personal obligations~and recover property the plaintiff seeks
immediate relief `

*order the plaintiff make available all items deleted or improperly stored without prior
authorization ln violation of federal statutes mention above.

*Reserve judgement on any additional relief until defense complies with the previous
orders to allow further assessment of damages.

*Flnally, compel arbitration and issue summons requiring the defendant appear before

the court.

Undar Federal Rule of Civil Procedure 11, by signing below, l certify to the best of my knowledge, information, and
belief that this complaint (1) is not being presented for an improper purpose such as to harass, cause unnecessary
delay, or needlessly increase the cost of Ir`tigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modiiyr'ng, or reversing existing law; (3) the factual contentions have evidentiary support or, if specifically
so identified, will likely have evidentiary support alter a reasonable opportunity for further investigation or discovery,'
and (4) the complaint otherwise complies with the requirements of Rule 11.

Date of signing:the 29th day of March 2019

Signature of P|aintiff §Zg[rj N. Busb

 

Printed Name of P|aintiff Zorri N. Rush

90f9

Case 3:19-cv-00230-DP.]-FKB Document 1 Filed 04/03/19 Page 10 of 12

(slip opinions Cite as: 584 U. S. (2018) 1

Per Curiam

NO'I'ICE: 'l'his opinion is subject to formal revision before publication m the
preliminary print of the United States Reports. Readers are requested to
notify the Reporter of Decisions, Supreme Court of the United States, Wnsh-

ington, D. C. 20543, of any typographical or other formal errors, in order
that corrections may be made before the preliminary print goes to press.

SUPREME COURT OF THE UNITED STATES

No. 17-2

UNITED STATES, PETITIONER u. MICROSOFT
CORPORATION

ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
APPEAL'S FOR THE SECOND CIRCUIT

[April 17, 2018]

PER CURIAM.

The Court granted certiorari in this case to decide
whether, when the Government has obtained a warrant
under 18 U. S. C. §2703, a U. S. provider of e-mail services
must disclose to the Government electronic communica-
tions within its control even if the provider stores the
communications abroad. 583 U. S. __ (2017).

In December 2013, federal law enforcement agents
applied to the United States District Court for the South-
ern District of New York for a §27 03 warrant requiring
Microsoft to disclose all e-mails and other information
associated with the account of one of its customers Satis-
lied that the agents had demonstrated probable cause to
believe that the account was being used to further illegal
drug traHicking, a Magistrate Judge issued the requested
§2703 warrant. App. 22-26. The warrant directed Mi-
crosoft to disclose to the Government the contents of a
speci§ed e-mai.l account and all other records or infor-
mation associated with the account “[t]o the extent that
the information . . . is within [Microsoft’s] possession,
custody, or control.” Icl., at 24.

Case 3:19-cv-00230-DP.]-FKB Document 1 Filed 04/03/19 Page 11 of 12

2 UNITED STATES v. MICROSOFT CORP.

Per Curiam

After service of the §2703 warrant, Microsoft deter-
mined that the account’s e»mail contents were stored in a
sole location: Microsoft’s datacenter in Dub].in, Ireland.
Id., at 34. Microsoft moved to quash the warrant with
respect to the information stored in Ireland. The Magis-
trate Judge denied Microsoft’s motion. In re Warrant To
Search a Certain E-Mail Account Controlled and Main-
mined by Microsoft Corp., 15 F.Supp. 3d 466 (SDNY 2014).
The District Court, after a hearing, adopted the Magis~
trate Judge’s reasoning and aHirmed his ruling. See In re
Warran,t To Search a Certain E-Mail Account Controlled
and Maintained by Microsoft Corp., 829 F. 3d 197, 204-
205 (CA2 2016). Soon after, acting on a stipulation sub-
mitted jointly by the parties, the District Court held Mi-
crosoft in civil contempt for refusing to comply fully with
the warrant, Id., at 205. On appeal, a panel of the Court
of Appeals for the Second Circuit reversed the denial of the
motion to quash and vacated the civil contempt Ending,
holding that requiring Microsoft to disclose the electronic
communications in question would be an unauthorized
extraterritorial application of §2703. Id., at 222.

The parties now advise us that on Ma_rch 23, 2018,
Congress enacted and the President signed into law the
Clarifying Lawful Overseas Use of Data Act (CLOUD Act),
as part of the Consolidated Appropriations Act, 2018, Pub.
L. 115-141. The CLOUD Act amends the Stored Commu-
nications Act, 18 U. S. C. §2701 et seq., by adding the
following provision:

“A [service provider] shall comply with the obligations
of this chapter to preserve, backup, or disclose the
contents of a wire or electronic communication and
any record or other information pertaining to a cus-
tomer or subscriber within such provider’s possession,
custody, or control, regardless of whether such com-
munication, record, or other information is located

Case 3:19-cv-OO230-DP.]-FKB Document 1 Filed 04/03/19 Page 12 of 12

Cite asc 584 U. S. _ (2018) 3
Per Curiam
within or outside of the United States.” CLOUD Act

§103(a)(1).

Soon thereafter, the Government obtained, pursuant to
the new law, a new §2703 warrant covering the infor-
mation requested in the §2703 warrant at issue in this
case.
No live dispute remains between the parties over the
issue with respect to which certiorari was granted See
Department of Treasury, Bureau of Alcohol, Tobacco and
Firearms v. Galioto, 477 U. S. 556, 559 (1986). Further,
the parties agree that the new warrant has replaced the
original warrant. Tbis case, therefore, has become moot.
Followi.ng the Court’s established practice in such cases,
the judgment on review is accordingly vacated, and the
case is remanded to the United States Court of Appeals for
the Second Circuit with instructions first to vacate the
.\ District Court’s contempt finding and its denial of Mi-
\` crosoft’s motion to quash, then to direct the District Court
` to dismiss the case as moot.
' It is so ordered.

